Citation Nr: 0020689	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  93-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to an increased evaluation for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for bilateral 
chondromalacia patella.

4.  Entitlement to a compensable evaluation for a bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1991.

This appeal arose from a May 1992 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO).  In March 1995, this case was remanded 
by the Board of Veterans' Appeals (Board) for further 
development.  Following this remand, a decision was issued in 
October 1998, which granted service connection for a low back 
disorder, which increased the disability evaluation assigned 
to the left shoulder to 20 percent and which confirmed and 
continued the denial of the remaining claims.  In May 2000, 
this case was again remanded by the Board in order to clarify 
who was representing the veteran.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular ratings.

The issue of entitlement to an increased evaluation for the 
service-connected low back disorder will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran's alopecia areata was aggravated by his 
service.

2.  The veteran's left shoulder disability is manifested by 
subjective complaints of pain and some limitation of motion.

3.  The veteran's bilateral chondromalacia patella is 
manifested by no current symptomatology.

4.  On VA audiological examination in June 1997, the average 
pure tone decibel (dB) loss was 37 dB in the right ear and 38 
dB in the left ear, with speech discrimination of 94 percent 
in the right ear and 96 percent in the left ear.


CONCLUSIONS OF LAW

1.  The veteran's alopecia areata clearly and unmistakably 
existed prior to service, and the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. § 1153, 
5107(a) (West 1991).

2.  The veteran's preexisting alopecia areata was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.306 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for the service-connected left shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
Codes 5200, 5201, 5202, 5203 (1999).

4.  The criteria for an evaluation in excess of 0 percent for 
the bilateral chondromalacia patella have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, Code 5257 
(1999).

5.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.85, Code 6100 (1998) & (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for alopecia 
areata

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).  

The veteran's service medical records indicated that he had 
had a bald spot at the time of his entrance examination in 
September 1968.  On July 30, 1969, he indicated that he had 
begun to lose his hair in May.  There was no sign of a skin 
infection.  Hair loss was again noted in May 1970; on June 1, 
1970, he noted that his hair was coming out in patches.  The 
examination found an area of alopecia areata on the occipital 
scalp.  No dermatologic disorder was the cause.  The 
September 1970 separation examination found alopecia areata.  
The retirement examination performed in August 1991 was 
negative.

VA examined the veteran between October and December 1991.  
He noted that his hair had first fallen out in service.  
Every summer localized patches would fall out.  The objective 
evaluation found smooth areas of hair loss at the back of the 
scalp and bitemporally; there was also a loss of the medial 1/2 
of the left eyebrow.  There was no suggestion of inflammation 
and clinical "hair pulls" did not remove an excessive 
amount of hair.  The diagnosis was alopecia aerata (with 
history of alopecia universalis).

In June 1995, VA again examined the veteran.  He stated that 
his hair had fallen out in service.  This hair loss would 
come and go; it would occasionally come out in patches and 
when it would grow back it would be gray.  The objective 
examination noted smooth alopecia in a band extending from 
the occipital scalp to the parietal scalp.  The lateral 1/2 of 
the left eyebrow was missing.  The diagnosis was alopecia 
areata.

The veteran was re-examined by VA in June 1997.  He indicated 
that he had had bald spots, one after the other; he then lost 
all his hair in Vietnam.  The examination noted that he had 
baldness at the temples and at the back of the neck up to the 
occipital protuberance, as well as on the sides of the head 
just above the ears.  The examiner commented that the cause 
of alopecia totalis and areata was unknown, but that it was 
thought that it was at least partly psychogenic.  The 
diagnosis was alopecia aerata.

The veteran was also examined by a VA dermatologist in July 
1997.  He stated that he had a small bald spot at the age of 
18 when he enlisted.  He noted that this condition had begun 
to spread at the age of 19 after he had been placed in charge 
of a squad.  He indicated that this assignment had put him 
under a lot of stress.  He still had alopecia areata, with 
some regrowth.  The etiology was unknown, although the 
condition appeared to be an autoimmune disorder.  This 
disorder evidently did exist prior to service as a small bald 
spot at the right temple only.  It was possible that it had 
been aggravated beyond its normal course.  It was also 
possible that stress caused exacerbations, although this was 
impossible to prove.  Nevertheless, the examiner commented 
that it is a widely recognized concomitant phenomenon and the 
examiner felt that it should be considered as such.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service. The record clearly 
establishes that the veteran's alopecia areata existed prior 
to his entrance onto active duty.  It was noted at the time 
of his entrance examination; the veteran also admitted that 
it had been present at the time he entered service.  The 
evidence also showed that this disorder was aggravated by 
service.  The VA examiner in July 1997 noted that it was 
possible that this disorder had progressed beyond its normal 
course due to the stress of service.  After weighing all the 
evidence of record, and after resolving any doubt in the 
veteran's favor, it is found that entitlement to service 
connection for alopecia areata has been established.


II.  Increased evaluations for a left 
shoulder disability, bilateral 
chondromalacia patella and a bilateral 
hearing loss disability

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


Left shoulder

The veteran's service medical records indicated that he had 
undergone a Bankart repair for recurrent left shoulder 
dislocations, which had been symptomatic for four years.  An 
October to December 1991 VA examination noted that forward 
elevation of the shoulder was limited to 120 degrees while 
abduction was limited to 110 degrees.

In February 1997, a private physician noted that the veteran 
had marked tenderness over the deltoid and superior regions 
of the left shoulder.  He displayed 90 degrees of abduction 
(passive range of motion was unremarkable).  An x-ray showed 
no evidence of acute pathology.  The diagnosis was left 
shoulder strain.

A VA examination was conducted in June 1997.  He indicated 
that he could not lift or pull objects higher than his 
shoulder.  He also complained that the shoulder hurt all the 
time and he commented that he was unable to lift weight above 
his shoulder level.  The objective examination noted that the 
humerus could not be elevated past 135 degrees in the AP 
plane and abduction was not possible above 90 degrees 
secondary to pain at these levels.  He had bilateral grip 
weakness and weakness of pronation and supination which were 
unexplained.  The diagnosis was rotator cuff surgery of the 
left shoulder with fixation of the glenoid with subjective 
pain and limitation of motion.

According to the applicable criteria, the veteran is 
receiving the maximum amount of schedular compensation 
pursuant to 38 C.F.R. Part 4, Code 5203 (1999).  In order to 
receive 40 percent under 38 C.F.R. Part 4, Code 5202 (1999), 
the evidence would have to demonstrate fibrous union of the 
humerus; a 30 percent evaluation pursuant to 38 C.F.R. Part 
4, Code 5201 (1999) requires that the affected arm be limited 
in motion to 25 degrees from the side; a 30 percent 
evaluation pursuant to 38 C.F.R. Part 4, Code 5200 (1999) 
requires intermediate between unfavorable and favorable 
ankylosis of the scapulohumeral articulation.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent is not warranted.  
The objective evidence of record does not show fibrous union 
of the humerus, motion limited to 25 degrees from the side or 
intermediate between unfavorable and favorable ankylosis of 
the scapulohumeral articulation.  Rather, the VA examination 
demonstrated that elevation was possible to 135 degrees and 
abduction was possible to 90 degrees.  There was no 
indication of fibrous union of the humerus and the 
scapulohumeral articulation is clearly not ankylosed.  Nor is 
there any evidence of excess fatigability, functional loss 
due to weakness (weakness noted during the June 1997 VA 
examination was not related to the service-connected left 
shoulder disability), or incoordination.  Based upon this 
evidence, it cannot be found that an evaluation in excess of 
20 percent is justified under the applicable rating criteria.  
It is determined that the 20 percent disability currently 
assigned adequately compensates the veteran for his present 
limitation of motion and complaints of pain.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected left shoulder 
disability.



Bilateral chondromalacia patella

The veteran's service medical records revealed that he was 
first treated for bilateral chondromalacia patella in June 
1976; he was treated numerous times thereafter for this 
condition.  The March 1991 separation examination was 
negative.

An x-ray of the veteran's knees obtained during the October 
to December 1991 VA examination was within normal limits.  
During a June 1997 VA examination he indicated that he had no 
current symptoms referable to the knees.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

According to the applicable criteria, slight impairment of 
either knee, to include recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  38 C.F.R. 
Part 4, Code 5257 (1999).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for bilateral chondromalacia is 
not warranted.  There is no indication that the veteran 
currently suffers from slight impairment of either knee, to 
include recurrent subluxation or lateral instability.  In 
fact, the VA examination conducted in June 1997 noted no 
current symptomatology.  Therefore, it is determined that an 
evaluation in excess of 0 percent is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected bilateral chondromalacia 
patella.  



Bilateral hearing loss

The veteran's service medical records noted a bilateral 
hearing loss, which was noted at the time of his separation 
examination in August 1991.  A VA examination conducted in 
October and December 1991 included an audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
30
65
LEFT
10
5
20
60
65

On the authorized VA audiological evaluation in June 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
55
70
LEFT
15
15
15
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
average dB loss was 37 dB in the right ear and 38 in the left 
ear.

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in both ears is a Level I under both the old and 
new regulations.  Table VII of 38 C.F.R. § 4.85 reveals that 
these levels of hearing impairment warrant the assignment of 
a 0 percent disability evaluation under both the old and the 
new regulations.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his bilateral hearing loss disability.


ORDER

Service connection for alopecia areata is granted.

An evaluation in excess of 20 percent for the left shoulder 
disability is denied.

A compensable evaluation for bilateral chondromalacia patella 
is denied.

A compensable evaluation for a bilateral hearing loss 
disability is denied.


REMAND

A review of the record indicates that the veteran was awarded 
service connection for a low back disorder by a rating action 
issued in October 1998.  In April 1999, the veteran's 
representative filed a VA Form 646, Statement of Accredited 
Representative in Appealed Case, which expressed disagreement 
with the evaluation assigned to the low back disorder.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court") has been very clear that in 
this circumstance the Board must remand the case back to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The RO should issue a statement of the 
case concerning the question of 
entitlement to an increased evaluation 
for the service-connected low back 
disability.  He should be given the 
appropriate time to perfect his appeal 
with the submission of a substantive 
appeal.  If, and only if, he files his 
substantive appeal in a timely manner, 
then that issue should also be certified 
to the Board for appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



